Citation Nr: 0026700	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  96-36 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability secondary to the service-connected bilateral 
chondromalacia of the patellae with arthritis.  

2.  Entitlement to service connection for a bilateral ankle 
disability secondary to the service-connected bilateral 
chondromalacia of the patellae with arthritis.  

3.  Entitlement an increased disability rating for 
chondromalacia of the patella of the left knee with 
arthritis, currently evaluated as 10 percent disabling.  

4.  Entitlement an increased disability rating for 
chondromalacia of the patella of the right knee with 
arthritis, currently evaluated as 10 percent disabling.  

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January to 
November 1972.  

This appeal arises from an August 1996 rating action of the 
No. Little Rock, Arkansas, regional office (RO). 

This case was previously before the Board in June 1999.  At 
that time the Board granted service connection for a low back 
disability on a secondary basis.  The Board also remanded the 
case for additional development.  

The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability will be 
discussed in the Remand portion of this decision.


FINDINGS OF FACT

1.  Service connection is in effect for chondromalacia of the 
patella of the knees with arthritis, each evaluated as 
10 percent disabling, and degenerative joint disease of the 
lumbar spine, evaluated as 40 percent disabling.  

2.  The veteran's bilateral hip degenerative joint disease is 
causally related to his service-connected bilateral knee 
disability.  

3.  The veteran's bilateral ankle degenerative joint disease 
is causally related to his service-connected bilateral knee 
disability.  

4.  The service-connected chondromalacia of the patella of 
the left knee with arthritis is manifested by pain and 
tenderness with extension to 0 degrees and flexion to 120 
degrees.  

5.  The service-connected chondromalacia of the patella of 
the veteran's right knee with arthritis is manifested by pain 
and tenderness with extension to 0 degrees and flexion to 120 
degrees.


CONCLUSIONS OF LAW

1.  The bilateral hip degenerative joint disease is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §  5107 (West 1991); 
38 C.F.R. § 3.310 (1999).  

2.  The bilateral ankle degenerative joint disease is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §  5107 (West 1991); 
38 C.F.R. § 3.310 (1999).  

3.  The criteria for a rating a rating in excess of 
10 percent for chondromalacia of the patella of the left knee 
with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (1999).  

4.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the patella of the right knee with 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's service connection claims are well grounded.  
In other words, the Board concludes that the veteran has 
presented plausible claims.  38 U.S.C.A. § 5107(a) (West 
1991).  The Board is also satisfied that all relevant facts 
have been properly developed to the extent possible.  There 
is no indication of any outstanding pertinent records that 
could be obtained.  The record is complete.  As sufficient 
data exist to address the merits of the veteran's service 
connection claims, the Board concludes that the Department of 
Veterans Affairs (VA) has adequately fulfilled its statutory 
duty to assist the veteran in the development of his claims.  
No further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet.App. 78 (1990); Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that a claimant is entitled 
to service connection on a secondary basis when it is shown 
that the claimant's service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

Service connection is in effect for chondromalacia of the 
patella of the knees with arthritis, each evaluated as 
10 percent disabling, and degenerative joint disease of the 
lumbar spine, evaluated as 40 percent disabling.

The veteran received treatment at a VA outpatient clinic from 
1994 to 1999 for various orthopedic complaints.  In January 
1995, he reported that his knee pain went up to his left hip.

A VA examination was conducted in October 1995 VA.  The 
examination showed the veteran used Bledsoe braces and a 
cane.  The evaluation demonstrated marked patellofemoral 
crepitus which reproduced the veteran's bilateral knee 
symptoms of grinding and popping sensations, pain, as well as 
difficulty walking up and down stairs and kneeling; mild 
quadriceps atrophy; flexion to 95 degrees; extension to zero 
degrees; stable ligaments; the use of knee braces and a cane; 
and radiographic findings of early patellofemoral arthritic 
changes in both knees.  The diagnosis was severe 
chondromalacia of the patellae and minimal early 
patellofemoral arthritis of the knees.  

A July 1996 VA joints examination demonstrated bilateral knee 
braces showing continuous wear, the ability to reflex both 
knees, stability, some subpatella crepitation bilaterally 
with flexion and extension, no capsular thickening or 
synovial effusion, zero to 120 degrees of flexion in the left 
knee, zero to 115 degrees of flexion in the right knee, and 
radiographic evidence of some early hypertrophic arthritis at 
the articular margins on the inner aspect of the medial to 
lateral femoral condyle as well as some early patellofemoral 
arthritis.  

The examination of the ankles showed no swelling.  There was 
5 degrees dorsiflexion of the left ankle and 10 degrees on 
the right.  Plantar flexion was to "125" degrees on the 
left and "120" degrees on the right.  X-rays of the knees 
showed early arthritis at the articular margins of the inner 
aspect of the medial to lateral femoral condyle.  There was 
early patellofemoral arthritis.  The diagnosis was 
chondromalacia of the patella with early hypertrophic 
arthritis of the knees.  

At a VA spine and joints examination conducted in March 1997, 
the veteran reported that he wore ankle corsets due to 
symptoms in these joints.  No examination of the veteran's 
ankles was conducted, and no radiographic films of these 
joints were taken.  The diagnoses included chondromalacia 
patella, both knees, and progressive patellofemoral arthrtis, 
both knees.

In April 1997, the veteran complained of painful ankles.  In 
an April 1998 letter, a private physician noted that he has 
treated the veteran for ankle pain.  Also in April 1998, the 
veteran sought treatment at a VA facility for complaints of 
right ankle symptoms.  Tender ligaments were found on 
examination.  Motrin was prescribed.  

A hearing was held at the RO in April 1998.  At that time the 
veteran provided testimony regarding the severity and 
etiology of the disabilities in issue.  His spouse also 
provided testimony describing the symptoms of his 
disabilities.

In a June 1999 memorandum, a VA physician stated that the 
veteran has been followed for several years.  The physician 
expressed his opinion that the veteran's hip and ankle 
symptoms are secondary to his knee problems.  

A VA examination was conducted in July 1999.  At that time 
the veteran reported that he wore bilateral ankle corsets.  A 
physical examination demonstrated full range of motion of 
both hips, which were completely nonirritable.  The veteran 
was found to have normal ankle and subtalar motion 
bilaterally as well as 2+ ankle jerks bilaterally.  The 
examiner did not diagnose an ankle or hip disability.  

A VA examination was conducted in December 1999.  At that 
time the veteran complained of chronic ankle and hip pain.  
He continued to wear bilateral ankle braces.  Examination of 
the veteran's hips demonstrated 90 degrees of flexion, full 
extension, 45 degrees of external rotation, and 20 degrees of 
internal rotation bilaterally.  He complained of pain with 
any motion of his hips.  Evaluation of his ankles indicated 
10 degrees of dorsiflexion, 45 degrees of plantar flexion, 
normal inversion and eversion, and diffuse tenderness to 
palpation around the ankles bilaterally.  X-rays taken of his 
hips showed narrowing of both hip joint spaces to 
approximately three millimeters but no sclerotic or cystic 
changes.  X-rays taken of his ankles showed mild degenerative 
changes, particularly around the medial malleolus.  

The examiner assessed, in pertinent part, moderate bilateral 
hip degenerative joint disease as well as mild bilateral 
ankle degenerative joint disease.  In addition, the examiner 
concluded that no further treatment was indicated at that 
time and that the etiology of the veteran's hip and ankle 
pain was difficult to determine.  Thereafter, in an addendum 
dated in January 2000, another VA examiner stated that he had 
reviewed the veteran's record and could not determine with 
any amount of certainty whether the etiology of the current 
degenerative disease of the veteran's hip was related to his 
service-connected injuries.  

To summarize, veteran's testimony describing symptoms 
associated with his bilateral ankle and bilateral hip 
disabilities are competent evidence.  However, a lay person 
is not competent, in the absence of evidence demonstrating 
that he or she has medical training or expertise, to render 
medical findings or opinions.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

In this regard, the current medical evidence confirms the 
presence of degenerative joint disease of the hips and 
ankles.  In a January 2000 addendum VA physician could not 
determine with any amount of certainty whether the etiology 
of the degenerative disease of the veteran's hips was related 
to his service-connected injuries.  No reference was made to 
the ankles.  However, a VA physician who explained in a June 
1999 memorandum that the veteran has been followed for 
several years also expressed his opinion that the veteran's 
hip and ankle symptoms were secondary to his knee problems.  
The Board also notes that the bilateral knee arthritis is 
evaluated under Diagnostic Code 5003, degenerative arthritis, 
a systemic disorder.

In view of the June 1999 opinion, the Board finds that the 
preponderance of the evidence is for the veteran's claims.  
Accordingly service-connection for bilateral hip and 
bilateral ankle disabilities on a secondary basis is 
warranted.  

II.  Increased Rating Claims For Bilateral Knee Disabilities

Initially, the Board notes that the veteran's increased 
rating claims are well grounded.  In other words, the Board 
concludes that the veteran has presented a plausible claim.  
38 U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (in which the Court held that a rating 
claim is well grounded when the veteran asserts that his or 
her service-connected disability worsened since the prior 
rating).  

The Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  As sufficient 
data exist to address the merits of the veteran's increased 
rating claims, the Board concludes that the Department of 
Veterans Affairs (VA) has adequately fulfilled its statutory 
duty to assist the veteran in the development of these 
claims.  No further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The service medical records indicate that x-rays taken of the 
veteran's knees in July 1972 provided findings of 
chondromalacia of both patellae.  Based on this evidence, the 
RO, by an April 1975 rating action, granted service 
connection for bilateral chondromalacia of the patellae and 
rated the disability as noncompensable. 

A VA joints examination conducted in October 1995 
demonstrated marked patellofemoral crepitus which reproduced 
the veteran's bilateral knee symptoms of grinding and popping 
sensations, pain, as well as difficulty walking up and down 
stairs and kneeling; mild quadriceps atrophy; flexion to 
95 degrees; extension to zero degrees; stable ligaments; the 
use of knee braces and a cane; and radiographic findings of 
early patellofemoral arthritic changes in both knees.  The 
examiner diagnosed severe chondromalacia of the patellae and 
minimal early patellofemoral arthritis of the knees.  

The RO, by a January 1996 rating action, assigned a 
20 percent disability evaluation for the veteran's 
service-connected bilateral chondromalacia of the patellae, 
effective from September 1995.  

The July 1996 VA joints examination demonstrated bilateral 
knee braces showing continuous wear, the ability to reflex 
both knees, stability, some subpatella crepitation 
bilaterally with flexion and extension, no capsular 
thickening or synovial effusion, zero to 120 degrees of 
flexion in the left knee, zero to 115 degrees of flexion in 
the right knee, and radiographic evidence in both knees of 
some early hypertrophic arthritis at the articular margins on 
the inner aspect of the medial to lateral femoral condyle as 
well as some early patellofemoral arthritis.  The examiner 
diagnosed chondromalacia of the patella with early 
hypertrophic arthritis of the knees.  

By an August 1996 rating action, the RO assigned separate 
10 percent disability evaluations for each of the veteran's 
service-connected knee disorders.  

The veteran received intermittent treatment at VA facilities 
from 1994 to 1999 for several problems, including knee pain.  
When seen in January 1997, the veteran reported that his knee 
symptoms were worsening.  The examiner described the 
veteran's knee problems as including chondromalacia of the 
patellae and moderate patellofemoral crepitus and refilled 
the veteran's prescription of Motrin.  In February 1997, the 
veteran reported that his bilateral knee condition had not 
improved.  He was instructed to continue to wear his braces.  

A VA examination was conducted in March 1997.  At that time 
the veteran reported experiencing a worsening of his knee 
symptoms.  Physical examination of the veteran's knees 
demonstrated extension to approximately 5 degrees slowly and 
painfully and flexion to 85 degrees.  The examiner explained 
that these ranges of motion of the veteran's knees 
represented a loss of motion of the joints as compared to the 
previous evaluation completed in 1995.  The knees were 
stable.  There was tenderness of the patellas.  There was 
moderate to marked patellofemoral crepitus bilaterally and a 
somewhat stilted gait. 

X-rays taken of the veteran's knees showed definite 
patellofemoral arthritis with narrowing of the patellofemoral 
joint space, particularly on the right, and with a sharpening 
of the patella.  The examiner diagnosed chondromalacia of the 
patella, as well as progressive patellofemoral arthritis, of 
both knees.  

In an April 1998 letter, a private physician explained that 
the veteran has been receiving treatment, in pertinent part, 
for his knees and that he has been wearing braces.  

During the April 1998, the veteran testified that his 
service-connected bilateral knee disabilities have increased 
in severity.  In particular, he described complaints of knee 
pain, crunching, and swelling.  His spouse also provided 
testimony describing the symptoms of his bilateral knee 
disabilities.

In a June 1999 statement, a VA physician who has apparently 
treated the veteran stated that examination of the veteran's 
knees showed motion from zero to 90 degrees, marked crepitus, 
as well as atrophy and weakness secondary to the knee 
condition.  In addition, the examiner explained that normal 
range of motion of the knee joint would be zero to 
130 degrees and that flare-ups of the veteran's knee 
condition worsen his function.  

At the July 1999 VA examination, the veteran reported having 
some pain in his knees and wearing bilateral hinged knee 
braces daily.  Physical examination of his knees demonstrated 
full extension and approximately 130 degrees of flexion 
bilaterally as well as stability to varus or valgus stress.  
X-rays of the veteran's knees were not taken, and the 
examiner did not diagnose a knee disability.  

In December 1999, the veteran underwent a VA joints 
examination at which time he complained of chronic knee pain 
and reported that he takes Motrin four times daily.  The 
veteran explained that, although the Motrin helps a small 
amount, the medicine does not completely alleviate his pain.  
The veteran continued to wear bilateral knee braces.  

Physical examination of the veteran's knees demonstrated 2+ 
deep tendon reflexes in both patellar regions, range of 
motion from zero to 120 degrees, stability to varus and 
valgus stress and to anterior and posterior drawer test, 
tenderness diffusely over the medial and lateral joint lines 
and over the medial and lateral aspects of the patellae, no 
effusion, no warmth, and no sign of infection.  X-rays taken 
of both of the veteran's knees shows moderate degenerative 
joint disease in all three compartments.  

The examiner assessed, in pertinent part, moderate bilateral 
knee degenerative joint disease.  In addition, the examiner 
concluded that, at this time, no further treatment was 
indicated, other than the veteran's current use of braces and 
Motrin.  The examiner also expressed his opinion that the 
veteran has some significant pain from this disability.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The RO has assigned a 10 percent rating for chondromalacia of 
the patellae with arthritis involving each knee in accordance 
with the Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Codes 5003 and 5257.  

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation or 
lateral instability. When the disability is moderate, a 
rating of 20 percent is provided. When the disability is 
severe, a rating of 30 percent is provided.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X- ray findings will be rated on the basis of 
limitation of motion.

Diagnostic Code 5260 provides that a zero percent, or 
noncompensable, rating is warranted when flexion is limited 
to 60 degrees.  A 10 percent rating is warranted when flexion 
is limited to 45 degrees; a 20 percent rating is warranted 
when flexion is limited to 30 degrees; and a 30 percent 
rating is warranted when flexion is limited to 15 degrees.

Diagnostic Code 5261 provides that when extension of the knee 
is limited to 5 degrees, a noncompensable evaluation is for 
application.  When extension is limited to 10 degrees, a 10 
percent rating is warranted; when extension is limited to 15 
degrees, a 20 percent rating is warranted; and when extension 
is limited to 20 degrees, a 30 percent rating is warranted. 
When extension is limited to 30 degrees, a 40 percent rating 
is warranted.

Full range of motion of the knee is measured from 0 degrees 
to 140 degrees in flexion and extension.  38 C.F.R. § 4.71, 
Plate II.

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (1999).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (1999).

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

VA General Counsel Opinion, VAOPGCPREC 23- 97 (July 1997), 
held that arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 (5010) for limitation 
of motion and 5257.  Also, VAOPGCPREC 9-98 (August 1998) 
indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis. It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero- 
percent rating.

To summarize, the veteran's statements and testimony 
describing the symptoms associated with his disabilities are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992). However, these statements must be 
viewed in conjunction with the objective medical evidence of 
record.

In this regard the evidence shows that the veteran reports 
pain the both knees, which was described as significant.  
Additionally, he wore braces.  Recent VA x-rays showed the 
presence of arthritis involving all three compartments of the 
knees, which was classified as moderate and knee tenderness.  
However, the recent VA examination showed no instability, 
subluxation or swelling of the knees.  

Additionally, there was only slight limitation of motion of 
the knee with normal extension and only 20 degrees lacking in 
flexion out of a normal 140 degrees.  To warrant a 20 percent 
rating limitation of flexion to 30 degrees is required.  
Accordingly, the Board does no find that the criteria for a 
higher rating had been met.  

Also, in view of the slight impairment in the range of 
motion, the Board is satisfied that the degree of functional 
loss due to pain on use and flare-ups as set forth in 38 
C.F.R. §§ 4.40, 4.45 (1999) and DeLuca, supra, is 
contemplated in the current 10 rating percentage.  

Also, in view of the lack of instability involving the knees, 
a separate rating under Diagnostic Code 5257 is not 
warranted.  Additionally, the evidence is not in equipoise as 
to warrant consideration of the benefit of the doubt rule. 38 
C.F.R. § 4.3 (1999).


ORDER

Service connection for bilateral hip degenerative joint 
disease, secondary to the service-connected bilateral 
chondromalacia of the patellae with arthritis, is granted.  

Service connection for bilateral ankle degenerative joint 
disease, secondary to the service-connected bilateral 
chondromalacia of the patellae with arthritis, is granted.  

A disability rating greater than 10 percent for 
chondromalacia of the patella of the left knee with arthritis 
is denied.  

A disability rating greater than 10 percent for 
chondromalacia of the patella of the right knee with 
arthritis is denied.  


REMAND

As discussed in the previous portion of this decision, the 
Board has granted service connection for moderate bilateral 
hip degenerative joint disease, secondary to the 
service-connected bilateral chondromalacia of the patellae 
with arthritis, and for mild bilateral ankle degenerative 
joint disease, secondary to the service-connected bilateral 
chondromalacia of the patellae with arthritis.  Due process 
now requires that the RO assign appropriate disability 
ratings to these newly service connected bilateral hip and 
bilateral ankle disorders.  Assignment of these disability 
evaluations should be made prior to a final adjudication of 
the veteran's claim for a total rating based on individual 
unemployability.  

Accordingly, the case is REMANDED to the RO for the 
following:  

The RO should assign appropriate 
disability ratings for the 
service-connected moderate bilateral hip 
degenerative joint disease and bilateral 
ankle degenerative joint disease.  
Following the assignment of these 
disability ratings, the RO should 
re-adjudicate the issue of entitlement to 
a total rating based on individual 
unemployability.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and given an opportunity to respond.  The case 
should then be returned to the Board for appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



